251 F.2d 389
102 U.S.App.D.C. 148, 116 U.S.P.Q. 119
Arthur S. CURTIS, t/a A. S. Curtis Features Syndicate, Appellant,v.TIME, Inc., Appellee.
No. 13870.
United States Court of Appeals District of Columbia Circuit.
Argued Dec. 13, 1957.Decided Jan. 16, 1958.

Mr. Arthur S. Curtis, appellant, pro se.
Mr. Harold R. Medina, Jr., New York City, of the bar of the Court of Appeals of New York, pro hac vice, by special leave of Court, with whom Mr. John H. Pickering, Washington, D.C., was on the brief, for appellee.
Before WASHINGTON, DANAHER and BURGER, Circuit Judges.
PER CURIAM.


1
Curtis was the owner of a copyrighted, syndicated cartoon series entitled 'Medal of Honor,' which appeared in newspapers after World War II, and depicted the heroic deeds of winners of the Congressional Medal of Honor.  During the Korean War, Time, Inc., publisher of Time magazine, ran a series of defense bond advertisements, sponsored by the United States Government, also entitled 'Medal of Honor,' which bore some resemblance to Curtis' series.1  Curtis claimed Time, Inc. appropriated his property, and his proof was (1) the similarity between the two series, and (2) the fact that Curtis had, prior to the Korean War, unsuccessfully attempted to sell his 'Medal of Honor' series to Time, Inc., and also to the advertising agency which later prepared the defense bond series.


2
The trial court dismissed on the merits.  We find no error which would warrant disturbing the action of the District Court.


3
Affirmed.



1
 Curtis' series each consisted of a strip of ten boxes, each box containing cartoons with narrative captions.  The defense bond series each consisted of a single large block of text, with a portrait of the hero, and sometimes a single small cartoon illustration.  As we have said, both series had the same title.  Both bore a small illustration of the medal.  Curtis' series dealt with World War II heroes, while the defense bond series dealt with Korean War heroes